
	
		II
		Calendar No. 448
		110th CONGRESS
		1st Session
		S. 2234
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Cornyn (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read the first time
		
		
			October 26, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for qualified tuition and related expenses.
	
	
		1.Extension of deduction for
			 qualified tuition and related expenses
			(a)In
			 generalSubsection (e) of section 222 of the Internal Revenue
			 Code of 1986 (relating to termination) is amended by striking
			 2007 and inserting 2009.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
	
		October 26, 2007
		Read the second time and placed on the
		  calendar
	
